OPINION — AG — ** COUNTIES — ASSESSMENT VALUE ** THE PROVISIONS OF 68 Ohio St. 2459 [68-2459], WHICH EXTEND THE TERM OF SESSION FOR THE BOARD OF EQUALIZATION BEYOND THE JULY 1, TO THE THIRD MONDAY IN SEPTEMBER IN COUNTIES WITH AN ASSESSED VALUATION IN EXCESS OF $500,000,000 ARE CONSTITUTIONAL. IN THOSE COUNTIES HAVING AN ASSESSED VALUATION IN EXCESS OF $500,000,000, THE COUNTY ASSESSOR MAY INCREASE THE ASSESSMENT VALUE OF REAL PROPERTY UNTIL THE REAL PROPERTY PORTION OF THE ASSESSMENT ROLL IS DELIVERED TO THE COUNTY BOARD OF EQUALIZATION AS PROVIDED FOR IN 68 Ohio St. 2471.1 [68-2471.1]. LIKES, THE COUNTY ASSESSOR MAY INCREASE THE ASSESSMENT OF VALUE OF PERSONAL PROPERTY UNTIL THAT PORTION OF THAT ASSESSMENT ROLL IS DELIVERED TO THE COUNTY BOARD OF EQUALIZATION PURSUANT TO THE SAME STATUTORY PROVISION. THEREAFTER, THE COUNTY BOARD OF EQUALIZATION WILL HAVE THE EXCLUSIVE AUTHORITY TO ADJUST THE ASSESSMENT ROLL. IT IS THEREFORE POSSIBLE THAT A TAXPAYER COULD RECEIVE MORE THAN ONE NOTICE OF AN INCREASE IN ASSESSMENT VALUE WITHIN THE SAME YEAR. THE COUNTY BOARD OF EQUALIZATION'S AUTHORITY TO RAISE THE ASSESSED VALUE ON AN ITEM OF PROPERTY UNTIL AN ABSTRACT OF THE ASSESSMENT ROLL IS DELIVERED TO THE TAX COMMISSION AS PROVIDED FOR BY 68 Ohio St. 2473 [68-2473], IS SUBJECT TO ONE LIMITATION. ONCE THE TAXPAYER HAS APPEARED BEFORE THE BOARD PURSUANT TO 68 Ohio St. 2460 [68-2460], AND THE BOARD HAS MADE A DECISION AS TO THE ASSESSMENT VALUE OF THE PROPERTY IN QUESTION, NEITHER THE BOARD NOR THE COUNTY ASSESSOR CAN AT A LATER DATE INCREASE THE ASSESSMENT VALUE. (PREPARE AN ABSTRACT, LIST, TAXES CERTIFIED ASSESSMENT, PROCEDURE, PROTEST) CITE: ARTICLE X, SECTION 21, 68 Ohio St. 2473 [68-2473], ****** 68 Ohio St. 2471 [68-2471], 68 Ohio St. 2462 [68-2462], ARTICLE X, SECTION 21, 68 Ohio St. 2460 [68-2460], 68 Ohio St. 2476 [68-2476] [68-2476], 68 Ohio St. 2459 [68-2459], 68 Ohio St. 2461 [68-2461] [68-2461], 68 Ohio St. 1550 [68-1550], 68 Ohio St. 2460 [68-2460] [68-2460] (JAMES H. GRAY)